DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 06-29-22.
Claims 1 and 6 are amended.
Claims 21-23 are added.

Election/Restrictions
Newly submitted claims 21-23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-5 and 9-20,
Group II, Claims 21-22,
Group III, Claim 23;
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I, II and III are related as subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable, has utility by itself, or in another materially different combination. For example, 
the limitations of a plurality of protrusion protruding from all sides in the subcombination claim 1 of Group I, which are not required by subcombination of claim 21 of Group II and subcombination claim 23 of Group III; the limitations of the lower main layer and upper main layer comprise a same material in the newly added subcombination claim 21 of Group II, which are not required by subcombination of claim 1 of Group I and subcombination claim 23 of Group III; and the limitations of an integrated circuit device overlapping the second conductive layer in a plan view in the newly added subcombination claim 23 of Group III, which are not required by subcombination of claim 1 of Group I and subcombination claim 21 of Group II.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application contains claims 21-23 drawn to an invention nonelected and withdrawn.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (US20090020758) in view of Yu et al. (20160093583).
Re Claim 1, Lee show and disclose
A display panel comprising: 
a substrate (101, fig. 2); 
a first conductive layer (conductive pattern 113 or 130d of bonding pads GP and DP, fig. 2) over the substrate; 
an insulating layer (120 or 160, fig. 2) covering a portion of the first conductive layer; and 
a second conductive layer (plated layers on 113 or 130d of bonding pads, fig. 2) over the first conductive layer, the second conductive layer having multi-layered structure (fig. 2), the second conductive layer comprising a main part (center part of the bonding pads, fig. 2), protrusion (protrusion of the bonding pad, fig. 2) protruding the main part in a direction parallel to an upper surface of the substrate when viewed from a direction perpendicular to the upper surface of the substrate (from pad center toward pad edge ends, fig. 2);
Lee does not disclose 
the second conductive layer of the pad having a plurality of protrusions protruding from all sides.
Yu teaches a device wherein
 the second conductive layer of the pad (415, fig. 4C) having a plurality of protrusions protruding from all sides (fig. 4C, A bond pad with protrusions, [Abstract]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the same shape of the second conductive layer of a bonding pad as taught by Yu in the electronic device of Lee, in order to get better bonding to solder bump for the electronic device; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Claim 2, Lee show and disclose
The display panel of claim 1, wherein the substrate has a display area and a peripheral area outside the display area, and the first conductive layer and the second conductive layer locates in the peripheral area (The first base substrate 101 has a display area and a peripheral area that surrounds the display area. A plurality of pixels P are formed in the display area. A gate pad GP and a data pad DP receiving a driving signal that is provided to the pixel P are formed in the peripheral area, [0029]; fig. 2).
Re Claim 3, Lee show and disclose
The display panel of claim 1, wherein the insulating layer covers edge of the first conductive layer when viewed from the direction perpendicular to the upper surface of the substrate (fig. 2), and edge of the second conductive layer locates on the insulating layer when viewed from the direction perpendicular to the upper surface of the substrate (fig. 2).
Re Claim 4, Lee show and disclose
The display panel of claim 3, wherein a central portion of the first conductive layer directly contacts a central portion of the main part (fig. 2).
Re Claim 5, Lee show and disclose 
The display panel of claim 1, wherein at least a portion of the main part has a three-layered structure (fig. 2), and at least a portion of a protrusion of the plurality of protrusions has a two-layered structure (fig. 2).
Re Claim 9, Lee show and disclose
The display panel of claim 1, wherein at least a portion of the main part has a two-layered structure (fig. 2), and at least a portion of a protrusion of the plurality of protrusions has a single-layered structure (fig. 2).
Re Claim 10, Lee show and disclose
The display panel of claim 9, wherein the two-layered structure of the at least a portion of the main part is defined by a lower main layer and an upper main layer on the lower main layer (two top layers in the center, fig. 2), and the single-layered structure of the at least a portion of the protrusion is defined by a lower protrusion layer (two top layer on side edges, fig. 2).
Re Claim 11, Lee show and disclose
The display panel of claim 10, wherein the lower main layer and the lower protrusion layer (of 2nd layer from top, fig. 2) are integrally formed as a single unitary body.
Re Claim 17, Lee show and disclose
The display panel of claim 1, wherein the first conductive layer has a shape (a shape of center part of the top layer, fig. 2) corresponding to that of the main part.
Re Claim 18, Lee show and disclose
The display panel of claim 17, wherein an edge of the main part overlaps an edge of the first conductive layer when viewed from the direction perpendicular to the upper surface of the substrate (of bonding pad DP, fig. 2).
Re Claim 19, Lee show and disclose
The display panel of claim 17, wherein the plurality of protrusions are located outside an edge of the first conductive layer when viewed from the direction perpendicular to the upper surface of the substrate (fig. 2).
Re Claim 20, Lee show and disclose
The display panel of claim 1, wherein a width of at least one of the plurality of protrusions is less than a distance between the second conductive layer and a conductive layer (151, fig. 2) adjacent to the second conductive layer in a lateral direction from the second conductive layer.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Yu et al. as applied to claim 1 above, further in view of HSU (US20090071699).
Re Claims 12-14, Lee and Yu disclose
The display panel of claim 1,
Lee and Yu do not disclose
wherein an uppermost layer of the second conductive layer comprises titanium; wherein etching rate of an uppermost layer of the second conductive layer is different from etching rate of a second-uppermost layer of the second conductive layer; wherein etching rate of an uppermost layer of the second conductive layer is less than etching rate of a second-uppermost layer of the second conductive layer.
HSU teaches a device wherein
an uppermost layer of the second conductive layer comprises titanium (a protective layer 36, which is made of Ti, is plated on the surfaces of the conductive pads 34, [0034]); etching rate of an uppermost layer of the second conductive layer (of titanium, [0034]) is different from etching rate of a second-uppermost layer of the second conductive layer (of copper pad layer, [032]); etching rate (of titanium) of an uppermost layer of the second conductive layer is less than etching rate (of copper) of a second-uppermost layer of the second conductive layer.
Therefore, it would have been obvious to one having ordinary skill in the art to use the titanium layer on the copper layer of the pad as taught by HSU in the electronic device of AAA, in order to get better protection for the bonding pad (titanium protective layer 36 of the copper pad 34, [0032] and [0034]) for the electronic device.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., in view of Yu et al. as applied to claim 1 above, further in view of Lin et al. (US20150145130).
Re Claim 15, Lee and Yu disclose
The display panel of claim 1, 
Lee and Yu do not disclose
a conductive adhesive layer disposed over the second conductive layer; an integrated circuit device over the conductive adhesive layer and having a bump, the bump contacting the conductive adhesive layer.
Lin teaches a device wherein
a conductive adhesive layer disposed over the second conductive layer (a solder paste layer 301 is formed on a contact pad 101, [0041], fig. 7A); an integrated circuit device over the conductive adhesive layer and having a bump, the bump contacting the conductive adhesive layer (a semiconductor package containing solder bump structure described herein. A solder paste layer is formed on a contact pad prior to a disposition of a solder bump; [0018], fig. 7B).
Therefore, it would have been obvious to one having ordinary skill in the
art at the time the invention was made to use the solder paste on the surface of the bonding pad as taught by Lin in the electronic device of Lee, in order to improve bonding ability of the bonding pad for the electronic device; and since an IC chip with a solder ball for bonding to a contact pad is well-known and very common in the art. 

Allowable Subject Matter
Claims 6-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6-8 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
wherein at least a portion of the main part has a three-layered structure, the three-layered structure of the at least a portion of the main part is defined by a lower main layer, an intermediate main layer on the lower main layer, and an upper main layer on the intermediate main layer, and at least a portion of a protrusion of the plurality of protrusions has a two-layered structure, the two-layered structure of the at least a portion of the protrusion is defined by a lower protrusion layer and an intermediate protrusion layer on the lower protrusion layer.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 6 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20120050232-A1 US-20070059481-A1 US-20030124775-A1 US-20170250124-A1 US-20170141063-A1 US-20150357277-A1 US-20150235898-A1 US-9232867-B2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848